DETAILED ACTION
This Office action is in response to filing of this Applicant filed on 12 November 2020.  Claim(s) 1-20 are pending in the application.  
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 9-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al., US PG pub. 20180190635 A1; in view of Nagaya et al., US PG pub. 20010036063 A1.
With respect to claim 1, Choi discloses a package substrate (110b, fig. 11) having a first surface (top surface of 110b), a second surface (bottom surface of 110b) and a plurality of first via interconnects (113b, fig. 11), wherein the package substrate (110b, fig. 11) is configured to be electrically coupled to a substrate (110a and 110c, fig. 11) via a plurality of electrical connectors (133, fig. 11), and the substrate (110a and 110c, fig. 11) has a third surface (top surface 110c, fig. 11) configured to face the second surface (bottom surface of 110b) of the package substrate (110b, fig. 11); 
a system-on-chip SoC die (120, fig. 11) disposed on the first surface (top surface of 110b) of the package substrate (110b, fig. 11); and 
a power management integrated circuit PMIC die (124, fig. 11) that is mechanically coupled to the second surface (bottom surface of 110b) of the package substrate (110b, fig. 11), wherein: 
the PMIC die (124, fig. 11) is electrically coupled to the SoC die (120, fig. 11) via the plurality of first via interconnects (113b, fig. 11) of the package substrate (110b, fig. 11) and configured to provide DC power (for example 660, fig. 16 provide to SoC 610) to the SoC die (120, fig. 11) via a plurality of DC connections (as shown in figure 16 that the device is connected to a DC connection) electrically coupled to the via interconnects of the package substrate (110b, fig. 11); and 
the PMIC die (124, fig. 11) includes a plurality of thin film inductors (132a, fig. 11;¶0073) corresponding to the plurality of DC connections (as shown in figure 16 that the device is connected to a DC connection), and the plurality of thin film inductors (132a, fig. 11;¶0073) is located adjacent to or facing the second surface (bottom surface of 110b) of the package substrate (110b, fig. 11).
Choi teaches the third surface (top surface 110c, fig. 11) substrate is a BGA substrate however, Choi did not disclose the third surface (top surface 110c, fig. 11) substrate is a socket substrate.
Nagaya discloses mounted on a motherboard over a PGA use socket. Nagaya PGA uses socket board 62 for input/output to establish an electrical connection to another package substrate. 
Thus, Choi and Nagaya each discloses a semiconductor device having an electrical connection between package substrate and BGA/PGA substrate. A person of ordinary skill in the art before the effective filling date of the claimed invention would have recognized that socket substrate of Nagaya could have been substituted for the BGA substrate connection of Choi because both socket substrate connection and BGA substrate connection serve the purpose of providing an electrical connection between package substrate, memory device, and PMIC devices. Furthermore, a person of ordinary skill in the art would have been able to carry out the substitution. Finally, the substitution achieves the predictable result of allowing an electrical connection between socket connection on the semiconductor device to package substrate.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to substitute the socket substrate of Nagaya for the BGA substrate connection according to known methods to yield the predictable result of providing an electrical connection from the socket substrate to semiconductor device.
With respect to claim 2, Choi discloses wherein: each of the plurality of thin film inductors (132a, fig. 11;¶0073) includes a respective conductive wire (138, 139, fig. 2); at least two of the plurality of thin film inductors (132a, fig. 11;¶0073) are electrically coupled to each other via the respective conductive wires (138, 139, fig. 2); and the respective conductive wires (138, 139, fig. 2) of the at least two of the plurality of thin film inductors (132a, fig. 11;¶0073) are electrically connected in series.
With respect to claim 3, Choi discloses wherein the SoC die (120, fig. 11) is a flip-chip coupled onto the first surface (top surface of 110b) of the package substrate (110b, fig. 11) and includes a plurality of signal inputs/outputs (I/O (614, fig. 16)) and a plurality of power connections (630, fig. 16).
With respect to claim 4, Choi discloses wherein: the plurality of power connections (630, fig. 16) is located on a first region (region at 611, fig. 16) of the SoC die (120, fig. 11) and aligned with a plurality of first via interconnects (113b, fig. 11) of the package substrate (110b, fig. 11); and the plurality of power connections (630, fig. 16) is electrically coupled to the plurality of DC connections (as shown in figure 16 that the device is connected to a DC connection) of the PMIC die (124, fig. 11) via the plurality of first via interconnects (113b, fig. 11) and configured to receive the DC power from the PMIC die (124, fig. 11).
With respect to claim 5, Choi discloses wherein: the plurality of signals I/O (614, fig. 16) is located on a second region (region 614, fig. 16) of the SoC die (120, fig. 11) and electrically coupled to a plurality of first interconnect wires (631-634, fig. 16) of the package substrate (110b, fig. 11); and each of the plurality of first interconnect wires is routed between two conductive contacts (670 and 671, fig. 16) that are respectively located on the first and second surface (bottom surface of 110b)s of the package substrate (110b, fig. 11), and electrically coupled to a respective one of the plurality of electrical connectors (133, fig. 11) coupled between the package substrate (110b, fig. 11) and the substrate (110a and 110c, fig. 11).
Choi did not disclose the third surface (top surface 110c, fig. 11) substrate is a socket substrate (110a and 110c, fig. 11).
Nagaya discloses mounted on a motherboard over a PGA use socket. Nagaya PGA uses socket board 62 for input/output to establish an electrical connection to another package substrate. 
Thus, Choi and Nagaya each discloses a semiconductor device having an electrical connection between package substrate and BGA/PGA substrate. A person of ordinary skill in the art before the effective filling date of the claimed invention would have recognized that socket substrate of Nagaya could have been substituted for the BGA substrate connection of Choi because both socket substrate connection and BGA substrate connection serve the purpose of providing an electrical connection between package substrate, memory device, and PMIC devices. Furthermore, a person of ordinary skill in the art would have been able to carry out the substitution. Finally, the substitution achieves the predictable result of allowing an electrical connection between socket connection on the semiconductor device to package substrate.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to substitute the socket substrate of Nagaya for the BGA substrate connection according to known methods to yield the predictable result of providing an electrical connection from the socket substrate to semiconductor device.
With respect to claim 6, Choi discloses wherein: the second region is distinct from the first region, such that the plurality of power connections (630, fig. 16) are physically separated from the plurality of signals I/O (614, fig. 16).
With respect to claim 9, Choi discloses a plurality of output capacitors (passive element 680 as discloses by Choi element 132 could be a capacitor ¶0040) electrically coupled to the plurality of DC connections (as shown in figure 16 that the device is connected to a DC connection) provided by the PMIC die (124, fig. 11), and the plurality of output capacitors (passive element 680 as discloses by Choi element 132 could be a capacitor ¶0040) is formed on one of the SoC die (120, fig. 11), the package substrate (110b, fig. 11) and the PMIC die (124, fig. 11) and has a capacitor footprint that substantially overlaps a first footprint of the SoC die (120, fig. 11) or a second footprint of the PMIC die (124, fig. 11).
With respect to claim 10, Choi discloses wherein the PMIC die (124, fig. 11) is configured to provide a first internal supply voltage and a ground to SoC die (120, fig. 11) via the DC connections (as shown in figure 16 that the device is connected to a DC connection) of the PMIC die (124, fig. 11) and the first via interconnects (113b, fig. 11) of the package substrate (110b, fig. 11), further comprising: a plurality of first power rails that is physically separated from each other and electrically coupled to the first internal supply voltage; and a plurality of second power rails that are physically separated from each other and electrically coupled to the ground; wherein each of the first and second power rails is formed on one of the SoC die (120, fig. 11), the package substrate (110b, fig. 11) and the PMIC die (124, fig. 11).
With respect to claim 11, Choi discloses a plurality of output capacitors (passive element 680 as discloses by Choi element 132 could be a capacitor ¶0040) electrically coupled to a first subset of the plurality of DC connections (as shown in figure 16 that the device is connected to a DC connection) in the PMIC die (124, fig. 11) to provide the first internal supply voltage, and the plurality of output capacitors (passive element 680 as discloses by Choi element 132 could be a capacitor ¶0040) is formed on the one of the SoC die (120, fig. 11), package substrate (110b, fig. 11) and the PMIC die (124, fig. 11) where the first and second power rails are formed.
With respect to claim 12, Choi discloses wherein the PMIC die (124, fig. 11) includes a power management interface and a plurality of DC-DC converters (651, fig. 16;  DC-DC Converter will take a DC voltage on its input and modify it to produce a higher or lower DC voltage on its output for example charger to a battery from an external power supply), and the PMIC die (124, fig. 11) is configured to receive an input DC supply and outputs a plurality of internal supply voltages at the plurality of DC connections (as shown in figure 16 that the device is connected to a DC connection) using the plurality of DC-DC converters (651, fig. 16;  DC-DC Converter will take a DC voltage on its input and modify it to produce a higher or lower DC voltage on its output for example charger to a battery from an external power supply).
With respect to claim 13, Choi discloses wherein one of the plurality of DC-DC converters (651, fig. 16;  DC-DC Converter will take a DC voltage on its input and modify it to produce a higher or lower DC voltage on its output for example charger to a battery from an external power supply) includes one of the plurality of thin film inductors (132a, fig. 11;¶0073), and the one of the plurality of thin film inductors (132a, fig. 11;¶0073) is electrically coupled to one of the plurality of DC connections (as shown in figure 16 that the device is connected to a DC connection).
With respect to claim 14, Choi discloses wherein the PMIC die (124, fig. 11) is electrically coupled to a power source and configured to receive the input DC supply from the power source via one or more interconnect wires of the package substrate (110b, fig. 11) and a subset of the plurality of electrical connectors (133, fig. 11).
With respect to claim 15, Choi discloses the substrate (110a and 110c, fig. 11), wherein the substrate (110a and 110c, fig. 11) includes a recessed portion (as shown in figure 11 PMIC is recessed within substrate 110c and on to 110a) formed on the third surface (top surface 110c, fig. 11) and configured to receive the PMIC die (124, fig. 11).
Choi did not disclose the substrate is a socket substrate (110a and 110c, fig. 11).
Nagaya discloses mounted on a motherboard over a PGA use socket. Nagaya PGA uses socket board 62 for input/output to establish an electrical connection to another package substrate. 
Thus, Choi and Nagaya each discloses a semiconductor device having an electrical connection between package substrate and BGA/PGA substrate. A person of ordinary skill in the art before the effective filling date of the claimed invention would have recognized that socket substrate of Nagaya could have been substituted for the BGA substrate connection of Choi because both socket substrate connection and BGA substrate connection serve the purpose of providing an electrical connection between package substrate, memory device, and PMIC devices. Furthermore, a person of ordinary skill in the art would have been able to carry out the substitution. Finally, the substitution achieves the predictable result of allowing an electrical connection between socket connection on the semiconductor device to package substrate.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to substitute the socket substrate of Nagaya for the BGA substrate connection according to known methods to yield the predictable result of providing an electrical connection from the socket substrate to semiconductor device.
With respect to claim 16, Choi discloses the substrate (110a and 110c, fig. 11), wherein the substrate (110a and 110c, fig. 11) includes a fourth surface (bottom surface of 110a, fig. 11) opposing the third surface (top surface 110c, fig. 11) and a plurality of socket contacts (112, fig. 11) formed on the fourth surface (bottom surface of 110a, fig. 11), and each of the plurality of electrical connectors (133, fig. 11) is electrically coupled to a respective one of the plurality of socket contacts (112, fig. 11) by one of a second interconnect wire (106, fig. 11) or a through socket via.
Choi did not disclose the substrate is a socket substrate (110a and 110c, fig. 11).
Nagaya discloses mounted on a motherboard over a PGA use socket. Nagaya PGA uses socket board 62 for input/output to establish an electrical connection to another package substrate. 
Thus, Choi and Nagaya each discloses a semiconductor device having an electrical connection between package substrate and BGA/PGA substrate. A person of ordinary skill in the art before the effective filling date of the claimed invention would have recognized that socket substrate of Nagaya could have been substituted for the BGA substrate connection of Choi because both socket substrate connection and BGA substrate connection serve the purpose of providing an electrical connection between package substrate, memory device, and PMIC devices. Furthermore, a person of ordinary skill in the art would have been able to carry out the substitution. Finally, the substitution achieves the predictable result of allowing an electrical connection between socket connection on the semiconductor device to package substrate.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to substitute the socket substrate of Nagaya for the BGA substrate connection according to known methods to yield the predictable result of providing an electrical connection from the socket substrate to semiconductor device.
With respect to claim 17, Choi discloses at least one of: a first electronic component disposed on the first surface (top surface of 110b) of the package substrate (110b, fig. 11) and electrically coupled to the SoC die (120, fig. 11); and a second electronic component disposed on the second surface (bottom surface of 110b) of the package substrate (110b, fig. 11) and electrically coupled to the PMIC die (124, fig. 11).
With respect to claim 18, Choi discloses wherein the SoC die (120, fig. 11) is configured to sit on and faces away from the first surface (top surface of 110b) of the package substrate (110b, fig. 11), and wherein the SoC die (120, fig. 11) includes a plurality of signal inputs/outputs (I/O (614, fig. 16)) and a plurality of power connections (630, fig. 16), and each of the signal and power connections (630, fig. 16) is electrically coupled to a conductive contact on the first surface (top surface of 110b) of the package substrate (110b, fig. 11) via a bonding wire.
With respect to claim 20, Choi discloses wherein: each of the plurality of thin film inductors (132a, fig. 11;¶0073) includes a respective conductive wire (138, 139, fig. 2); at least two of the plurality of thin film inductors (132a, fig. 11;¶0073) are electrically coupled to each other via the respective conductive wires (138, 139, fig. 2); and the respective conductive wires (138, 139, fig. 2) of the at least two of the plurality of thin film inductors (132a, fig. 11;¶0073) are electrically connected in parallel.

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al., US PG pub. 20180190635 A1; in view of Nagaya et al., US PG pub. 20010036063 A1; further in view of Heinen et al., US PG pub. 20010044197 A1.
With respect to claim 7, Choi discloses a solder bump (130, fig. 11) disposed between the SoC die (120, fig. 11) and the first surface (top surface of 110b) of the package substrate (110b, fig. 11), wherein the solder bump (130, fig. 11) further includes a plurality of second via interconnects configured to electrically couple the plurality of power connections (630, fig. 16) and the plurality of signals I/O (614, fig. 16) of the SoC die (120, fig. 11) to the package substrate (110b, fig. 11).
However, Choi teaches a solder bump, Choi did not discloses the electric connection is made if interposer.
Heinen teaches instead of using solder balls as electric connection an interposer could be use instead ¶0069.
A person of ordinary skill in the art before the effective filling date of the claimed invention would have recognized that interposer of Nagaya could have been substituted for the BGA substrate connection of Choi because both interposer and BGA substrate connection serve the purpose of providing an electrical connection between package substrate, memory device, and PMIC devices. Furthermore, a person of ordinary skill in the art would have been able to carry out the substitution. Finally, the substitution achieves the predictable result of allowing an electrical connection between interposer connection on the semiconductor device to package substrate. Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art 
With respect to claim 8, Choi discloses a solder bump (133, fig. 11) disposed between the package substrate (110b, fig. 11) and the PMIC die (124, fig. 11), wherein the solder bump (133, fig. 11) further includes a plurality of third via interconnects (114b, 113b, fig. 11) configured to electrically couple a plurality of power connections (630, fig. 16) of the SoC die (120, fig. 11) to the plurality of DC connections (as shown in figure 16 that the device is connected to a DC connection) of the PMIC die (124, fig. 11).
However, Choi teaches a solder bump, Choi did not discloses the electric connection is made if interposer.
Heinen teaches instead of using solder balls as electric connection an interposer could be use instead ¶0069.
A person of ordinary skill in the art before the effective filling date of the claimed invention would have recognized that interposer of Nagaya could have been substituted for the BGA substrate connection of Choi because both interposer and BGA substrate connection serve the purpose of providing an electrical connection between package substrate, memory device, and PMIC devices. Furthermore, a person of ordinary skill in the art would have been able to carry out the substitution. Finally, the substitution achieves the predictable result of allowing an electrical connection between interposer connection on the semiconductor device to package substrate. Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art 

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Choi et al., US PG pub. 20180190635 A1; in view of Nagaya et al., US PG pub. 20010036063 A1; further in view of Crane et al., US PG pub. 20030044128 A1
With respect to claim 19, Choi discloses as applied to claim above however Choi did not discloses a cover coupled to the first surface (top surface of 110b) of the package substrate (110b, fig. 11), wherein the cover is configured to conceal the SoC die (120, fig. 11) and at least part of the first surface (top surface of 110b) of the package substrate (110b, fig. 11).
Crane teaches a semiconductor package assembly provides for cooling using a heat-sink or a thermal-electric-cooler.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include a cover such as a housing and heat-sink surrounding the semiconductor package therein since this can provide thermal cooling and protect external damage to the semiconductor device.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSZ K CHIU whose telephone number is (571)272-8656. The examiner can normally be reached 9-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett A Feeney can be reached on (571) 270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TSZ K. CHIU
Examiner
Art Unit 2822



/TSZ K CHIU/Examiner, Art Unit 2822  

/MARY A WILCZEWSKI/Primary Examiner, Art Unit 2822